OPINION

Per Curiam:

This appeal challenges the sufficiency of the evidence to warrant prosecution of appellant for possession of marijuana. The only probative or demonstrable evidence of record, suggesting that contraband even existed in proximity to appellant, are three photographs a police officer took of a plant growing in a *177garden at the home of appellant’s father, with whom appellant resides.
Deeming this evidence insufficient to hold appellant for trial, we reverse, with instructions to grant a writ of habeas corpus.